Appeal from an order of the Family Court, Kings County, dated December 30, 1971 and made after a hearing, which extended placement of appellant’s child with the Commissioner of Social Services for a period of one year as of October -3, 1971. Order reversed, on the law, without costs, and proceeding remitted to the Family Court for a new dispositional hearing. The questions of fact have not been considered on this appeal. In our opinion, the Family *942Court committed reversible error in its ruling as to the burden of proof and its conclusion as to admissible evidence (Matter of Kenneth G., 39 A D 2d 709). Munder, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.